DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A-1 and B-1 in the reply filed on October 13, 2022 is acknowledged.  The traversal is on the ground(s) that the given species are not mutually exclusive from each other. Examiner finds the argument persuasive and fully withdraws the restriction requirement submitted on October 11, 2022. Claims 6, 12, and 17 are further rejoined into the application.
Information Disclosure Statement
The information disclosure statement filed August 19, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1 – 20 are objected to because of the following informalities: 
Claims 1 and 13 each recite “wherein the combustor, and a front end bearing housing and an aft end bearing housing are located …” in the preamble. Examiner believes this to be a grammatical error and will interpret as “wherein the combustor, a front end bearing housing, and an aft end bearing housing are located …”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble to claims 1 and 13 each recite “a method for repairing in-situ an oil manifold of a gas turbine.” However, each of the steps recited in the body of the claims recite removing or disconnecting various parts of the gas turbine, such that the claimed method does not result in a repair of the oil manifold of the gas turbine. Therefore, it is unclear as to whether Applicant intends the claimed method to include additional steps, which result in the repair of the oil manifold, as stated by the preamble of the claims, or whether Applicant intends the claims to be directed towards a more general method of a gas turbine. For the purposes of this Office Action, Examiner will incorporate the limitations of claims 7 and 18 into claims 1 and 13, respectively. Examiner notes that the limitations of claims 7 and 18 each recite steps which result in the repair of the oil manifold.
Claims 1 and 13 each further recite the limitation “the outlet end of the compressor” in the third paragraph after the preamble and the preamble, respectively. There is insufficient antecedent basis for the limitation in the claims.
Claims 1 and 13 each further recite the limitation “the bearings” in the third paragraph after the preamble and the preamble, respectively. It is unclear as to which of the ‘axial bearing’ and ‘radial bearings’ Applicant intends the limitation to refer to.
Claims 1 and 13 each further recite the limitation “the inlet end of the rotor.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for ‘inlet end.’ Secondly, it is unclear as to whether Applicant intends the ‘rotor’ to refer to the ‘compressor rotor’ or the ‘turbine rotor.’
Claims 1 and 13 each further recite the limitation “at least one bearing in the aft end bearing housing” in the third paragraph after the preamble and the preamble, respectively. It is unclear as to whether Applicant intends the limitation to refer to the bearing(s) of the aft end bearing housing previously set forth in the first paragraph after the preamble of claim 1, or whether Applicant intends to set forth a second bearing, which is separate and independent from the bearings of the aft end housing previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the bearing in the aft end bearing housing.”
Claims 1 and 13 each further recite the limitation “the forward sump housing” in the fourth paragraph after the preamble and the preamble, respectively. There is insufficient antecedent basis for the limitation in the claim.
Claims 1 and 13 each further recite the limitation “the at least one bearing” in the fourth paragraph after the preamble and the preamble, respectively. It is unclear as to which of the previously recited ‘axial bearing,’ ‘radial bearings,’ ‘bearing journal of the compressor,’ or the ‘bearing journal of the rotor’ Applicant intends the limitation to refer to.
Claims 1 and 13 each further recites the limitations “the sump closure and lube oil nozzle” in the last paragraph. There is insufficient antecedent basis for the limitations in the claim.
Claims 3 and 14 each recite the limitation “a bearing.” It is unclear as to whether Applicant intends the limitation to refer to the previously recited ‘axial bearing,’ ‘radial bearings,’ ‘bearing journal of the compressor,’ or the ‘bearing journal of the rotor,’ or whether Applicant intends to set forth another ‘bearing,’ separate and independent of the ‘bearings’ previously set forth.
Claims 3 and 14 each further recite the limitation “sump closure.” It is unclear as to whether Applicant intends the limitation to refer to the ‘sump closure’ previously set forth in claims 1 and 13, or whether Applicant intends to set forth a second ‘sump closure’ which is separate and independent of the ‘sump closure’ previously set forth.
Claim 4 recites the limitation “tubing.” It is unclear as to whether Applicant intends the limitation to refer to the ‘air tubes’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘tubing’ which is separate and independent from the ‘tubes’ previously set forth.
Claims 4 and 15 each recite the limitation “the sump.” It is generally unclear as to whether Applicant intends the limitation to refer to the ‘sump closure,’ the ‘sump oil manifold,’ the ‘aft sump assembly,’ or the ‘forward sump housing’ previously set forth in claims 1 and 13.
Claims 7 and 18 each recite the limitation “the aft sump housing.” There is insufficient antecedent basis for the limitation in the claim.
Claims 7 and 18 each further recite the limitation “the bearing housing.” It is unclear as to whether Applicant intends the limitation to refer to the ‘front end bearing housing’ or the ‘aft end bearing housing,’ each of which are previously recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Burmeister (U.S. Patent Number 8,827,686) and Means (U.S. Patent Number 9,259,807).
As to claim 1, AAPA teaches a method for repairing an oil manifold of a gas turbine (Specification, page 2, paragraph 7), the gas turbine comprising a compressor, a combustor, and a turbine, a compressor rear frame case between the compressor and the turbine, wherein the combustor, a front end bearing housing, and an aft end bearing housing are located inside the compressor rear frame case (Specification, page 1, paragraph 1), wherein the front end bearing housing and the aft end bearing housing together comprise at lease one axial bearing and two radial bearings (Specification, page 1, paragraph 1), wherein the compressor comprises a rotor with a bearing journal at least on an outlet end of the compressor that is born by the bearings inside the front end bearing housing (Specification, page 1, paragraph 2), wherein the turbine comprises a rotor with a bearing journal on at least an inlet end of the rotor the is born by the bearing in the aft end bearing housing (Specification, page 1, paragraph 3).
Examiner recognizes that AAPA does not expressly teach the gas turbine further comprising an oil supply manifold attached to a forward sump housing for feeling oil to at least one bearing, an aft sump assembly attached to the compressor rear frame case, a sump oil manifold, oil supply, and air tubes attached to the compressor rear frame case, a sump closure, a lube oil nozzle, and the bearing journal at the compressor rotor and the bearing journal at the inlet end of the turbine rotor being detachably connected. However, AAPA does teach the bearing journals being supplied with oil and pressurized air (Specification, page 1, paragraph 4). Examiner takes Official Notice that it is known in the art to provide a gas turbine with an oil supply manifold attached to a forward sump housing for feeling oil to at least one bearing, an aft sump assembly attached to the compressor rear frame case, a sump oil manifold, oil supply, and air tubes attached to the compressor rear frame case, a sump closure, a lube oil nozzle, and the bearing journal at the compressor rotor and the bearing journal at the inlet end of the turbine rotor being detachably connected, so as to adequately supply the bearing journals of the turbine with oil and pressurized air, as desired by the gas turbine of AAPA.
While AAPA teaches repairing the gas turbine, AAPA does not teach the method of repair. Burmeister teaches a method of repairing a gas turbine (abstract), the method comprising the steps of: disassembling the gas turbine into individual components (column 3, lines 12 – 15, column 4, lines 4 – 8, and column 4, line 52 – column 6, line 4); each of the disassembled individual parts are inspected and damaged individual parts are replaced with new replacement parts (column 3, lines 15 – 29 and column 6, lines 62 – 65); and reassembling the gas turbine with the new replacement parts (column 3, lines 21 – 25 and column 7, line 4 – column 8, line 15). It would have been obvious to one skilled in the art to repair the gas turbine of AAPA by disassembling the gas turbine into individual part, inspecting each of the individual parts, replacing damaged parts with replacement parts, and reassembling the gas turbine with the replacement parts, as taught by Burmeister, because Burmeister teaches that the given method allows for complete maintenance, service, and repair of the gas turbine in an efficient and time-effective manner (column 1, lines 24 – 33).
Examiner notes that when the gas turbine of AAPA is disassembled into individual parts, as taught by Burmeister, the steps of removing the turbine from the compressor rear frame case; removing the aft end bearing housing from the compressor rear frame case; removing the aft sump assembling from the compressor rear frame case; removing the sump oil manifold, oil supply, and air tubes from the compressor rear frame case, and removing the sump closure and lube oil nozzle are all performed. Furthermore, when the damaged individual parts of AAPA are reassembled with the gas turbine, as taught by Burmeister, the steps of installing a new oil manifold to the aft sump assembly, installing recoup tubes and brackets, installing the aft sump housing and bearing closure, installing the bearing housing to the compressor rear frame case, and installing the turbine to the compressor rear frame case are also all performed.
Neither AAPA or Burmeister teach a step of executing a leak check procedure for the new oil manifold. Means teaches a method for repairing a manifold of a gas turbine (abstract), the method comprising the steps of: removing the manifold (figures 19 and 20, elements 130 and 112 being the ‘manifold’ and step 302; column 8, lines 11 – 22) and installing a new manifold (figure 19, step 306; column 8, lines 51 – 60). Means further teaches executing a leak check procedure for the new manifold (column 8, lines 60 – 63). It would have been obvious to one skilled in the art to perform a leak check procedure for the new oil manifold of AAPA in view of Burmeister, as taught by Means, because one skilled in the art would have known that performing the leak check procedure would have provided the benefit of ensuring that the new oil manifold was undamaged and properly installed onto the gas turbine. 
As to claims 2 – 4 and 6, it is the position of the Examiner that each of these steps would be performed on the gas turbine of AAPA during the step of disassembling the gas turbine into multiple parts, as made obvious by Burmeister.
As to claim 5, Burmeister teaches that the disassembly is performed outside the gas turbine (column 3, lines 12 – 15, column 4, lines 4 – 8, and column 4, line 52 – column 6, line 4).
As to claims 8 - 12, it is the position of the Examiner that each of these steps would be performed on the gas turbine of AAPA during the step of reassembling the gas turbine with replacement parts, as made obvious by Burmeister.
As to claim 13, this discussion of claim 1 is incorporated herein.
As to claims 14, 15, and 17, it is the position of the Examiner that each of these steps would be performed on the gas turbine of AAPA during the step of disassembling the gas turbine into multiple parts, as made obvious by Burmeister.
As to claim 16, the discussion of claim 5 is incorporated herein.
As to claims 18, the discussion of claim 1 is incorporated herein.
As to claims 19 and 20, the discussion of claims 8 – 10 are incorporated herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726